OFFICE        OF    THE    ATTORNEY       GENERAL   OF   TEXAS
                                      AUSTIN




                                                            K  y 1, 1939



Honorable Basoom Glles
Land Comds s loner
Austin, Texss




                                   ter rclLing proper ~r~plloatian to
                                    for the 6axYoy, dtun      6%xQ
                                 e OS aitht&3lw
                         rtmmt     pzo~isfen6    or   dlsotion
                                                             5 of *he   above
mentioned aat are as ilollowrl

          *Any one dealring to bw ruif of the ussurveyed
     land inolmded in this Aat SLit situated r1thl.n fin
     pri;Lerr
           of a proboing 011 Of &68 ws~    6h63.1 i%bViti
     the   oouuty        sarve)rorof the aQIuitJln whiah tka tad
     may be sitnated, an appIleat$on for survey d666rtb@3
Hon. Bascom'Giles, Xay 1, 1939, Page 2

                            -.    ‘.




    the land in such manner as will enable the surveyor
    to identify it and pay the surveyor a fee of One
    Dollar ($1.00) for filing and recording said appli-
    cation and also deposit with him 6uoh sum of money a6
    will pay for citing the olalmant or olaimants of the
    land, if any, and the adjoining owners as the tax
    rolls may dlsolbesethe names of snoh claimants or
    adjoining OWPer6. The surveyor using the Sorms pre-
    scribed .bythe General Land OSfloe, &all -lately
    send by rsgietered ill   or hand to oeoh ~olaimanf or
    adjoin-   owner a oltatioa oontalnlng a de6otiption
    of the land 6ma@tfo    k atnve~Od~am:t~xa'dak
    ror   mtrvey.   The survey t&all bs~bt@'.and.th6 Held-~
    note6 filed In the Land Offia~~wbthldime'hmt&r&and-
    3wenty (lzo) dap from the ruinga*          appU0atfim
    with the .mtrYepr.   ri.thO -6: isSouud’by.;fb     oar-‘,
    ri6610aor to be pn6UrYa)ad ahd aM#je& .tai 86lo; W .
    shall value the laad and ~~i:tlOo~:$f~;*hbi v&Utiti~-
    &jj** appl~oMt *      m, ~6~&'~.*'!~Md'~op:~~       ~#aie‘~
    texm and oondltlans a6 pr06orlbedAy     the lti%&&%he
    re@atSqim   for the .aale~of:~aurv~-~Ugd~~ z?Yfg+,.
    if~the mred :rhtml+ b6 Sq ~the~enol0mny ai ano.~~.~T::.
    pemda 0laSal.q it’ in (load faith, %w! ~wcupisd ~:a6,.a
    home.by anoth0r'6Mh    holdq OT ooriapat.?hallhpn a~
    pnroronge ri&t tar a ~$eriodot dstr’ C60) :daw %ttar.
    service or ditdtioa to have the land mrvewed emhi
    own applloatloato the aurvemr and @p.u1I,return of
    the 6ttp advaaoed bY -ths~~ril%t..flDD~titit.fOr
                                               Oitllthll.
    and thera~.iir~k$s    right to ikohasd"a6 husk      Dti-
    videa, aad in oa6es where 6 siurvey has ,been mde~ in
    accordaaoe with Article 582S. BeY%tWd :Olvil Safute6
    of 1926, and the rield ~mte6~r6turnml to the .%6a&
    Offloe prior to August 10, lSa9, the Oommlsal.onerS.8
    authtml6ed and required to examin %ho risl+ n&e6     and
    lf fouad to be correot amI the land subjeot to,mle,
    he shall valpb the 6am6 sad give aot%ee of 6uoh ralga-
    tion to the ap$i0ant, and In eaaea where the field
    notes had been approved and the .lapd ralRed.and th0
    eppllaant railed to file hi8 applloation ln thq Lsnd
    Orrloe rlor to August x6, 192W,,h0 may do a0 Withi%
            90) da-
    ninety 'I        from the passa@ or thf6 Aot 6a6 ICI-
    oelre an 6uard. AL1 applloetloaa to puxwhese, axoept
    where otherwise prOvlded,.mu6t be filed~in th0 Oeneral
    Land 0rrloe~wfthi.n elxty 460) daya rrclatha date or
    the notice or valuation.*      ~
          We   appreclste, as    St&ti..&L&   ZmW+eT, the+Tihe
 Hon. Eaacom Glles, Uloy1, 193Q8, Feea 9


                                      .J-.


                      by the naCe6Iiityof our courts hcvlq
 EpWZtS,t3E i-iitaessri:
 to CORstruc it.          See ~:lnt.smannv. iicDooald,102 5. Yd. (2)


 (uupubli&ed opinion by Supraae Codrt 05 Texes); Crl&ton                             Y.
 State (unpublished opinion by Third Court of CIVIL Appeala).
         "e ahell herein refer to the one claitine the land
under enolo6ure or oocuple~ as e home a6 -0ooupaat”.
         Ia oon6tralugthe above 6tsOuta                      to datersbe tim tim
ri~u~ohthr000~~$rsy~hMt$O~~~6                                             tot&land
oiiieb vflthoutforfo%tureof hi8 preferawe rfght Oa pur0h660
the lumd, w 0611 ltt+ntlonto t&a itmdmntal priac$pleio thm
~O~U~SUC~~OSI Of 8t&UtO6 thdb fOyiOmI%W (uy t0 h6 SwOttf
OoMtYuoa end the 8tetuta rlll be 80 interpreted 66 to~.preYeat,
ntharth8naaube,aforie$ture.          plhraourta are nlmatast-to *
doolaF@ ,ead enioroe iorfeiturm    ii by a ma6onablo  lhterpn-
hatloaSha7 eg be avoldod.       a00 1B Tu, ~Jrr.TOO, seotion 4.
           There are r00r po*aible'eou6truatione 0s tho above
St&U$e    66 bo the tiru whoa the fi.ld  Id06 &Mt be SilOa in
the uuka oirtaa a6 iollmmi
           1. o'ithia50        dry6          trap   tha   5ate   Shat   Oitafiolr%a
6orved   -88 t&e ocaupaat.
                  Within lS!Odry6frox the date'tlieapgl$aat$on$8
S%lod &    &      or$+kal appllaant.
         S. witbin UO day6 from ttm d6k                           the OeOtgwb ffi.6
hir applioatlonfor o mtrv~7.


Utvr     the   data   altationla umod                upoa the oocupant.
           The    first    oon6tructloa, that 161.th* Oao rhleh I-@-
qulreathe illins of the field notee ln the Land QNlso WIthin
 60 day6 after lervlee of olt6tlcn is, a6 ltnt6d io ;~pttr letter,
 th6 oonatruotloa that 7our t&ice hma.plaeed upon the statute.
 %a~ at&a that this aems to be the only praotloal eoMtr&ction
 for lshe reason that If tho occpgmt la allowed the remmlader
 or the 180 day period provided for the rir6t appliotnt, or 6
 Period or la0 days after seniae 0s oltatl~ in uhloh to rile
 field n88ea Ln the Larrd off&se, be ocuzd, if he 6i ae6~lre4,
'defeat the rieht60s tho rtr6o applloant By not e%la         the
'*irat applioant any time 6iOer earrise of oi8atlerr
                                                   ulthla the
 Hon. Easoom Giles, May 1, 1939, Page 4




 120 day period allowed to the first applioant to have a
 survey made and field notes returned to the Land Ofrioa.
            Ke are Unable to agree with this oonetruotion.
 The statute provides that If the area ahould be within tha
 8llC1Osl3reOr another person 8tO., "8Uoh holder or oobupant
  shall have a prererenoe right ror a period of sixty (so)
 days after service or citation to have the land sUl?v&yed on
 his own applloatlon to the 8urveyorn.     It ie Botioed that the
 oooupant may wait for a porlob or 60 daye.after 88nlo8 OS
 oltatlon  "to here the land roneyed    on his own eppllaation
 W the surveyor*. l'hlr do88 not state that h8 pmet have the
 ilsld not88 returned fo the Land Orrloe within the 60 day’,,
 period, but it 1s indfo8t8d that'he nest have the lard '~a%~. "
 veTed within 60 day8. We b8liere. however, that the 8tetut8'
 i8 IlOt 8W3Oaptib&P Of the    IdOt OOB8tZ'IlOtiOBthat the StUVq
 muat be nmde~withf&,Q0 daya      888 we em to ooB8trge the'
 StetUte es raquir           %
                       8h8 .m$     of the field note&to    the -,. '.
~.LeudOff100 withinT- 0 day+    ~&beUwo~thet'lt     44 the lad        ._
.t,OBtiOBOr the Ld 18-t=*     that after,RB ~OOU@llt 18.88IVOd
~tith OitatiOB ho f.8 giv8n a period 08 60,days t?,d8ternine whether
 he derrire6 to parohaw the land.     The oooupant i8 olelmlng
 tLtl8 to the 18nd end w8 belleve that .lt #a %he -tite~tloB:of~
.the etetuto to all033 him a period or 8lxfq daya $0 make an ln-;
~+d8tigEttiOBaOd probably adC8 M inQep~!Jd83&t85W?VOy'fO.df#tU’dllb
~~thei-he ~abtri&SlfVomu th6 laod and~thsn46uide'whSth8r       ha
.&i%&l:' (a)-ptmh888 the land &%melf,      (b)-OOStO8t the title
 of tb,Stete,   or (0) allm'tho orig~.ep2l~loant'f~~~o~e
 tbb'$iurohaser'with~ut a ooritedt: A period at .8lxt~ 6ay8 18
 not a unreeaanable the to-aLTow the OOCt@aBt to deold?
 wh?ah OOUlF80 he rill pOr8qP, 88 any deOf8iOB he might maoh      .
v&l1 lnvolv8 expen8e 9 ooneultiag ma attorn8r or e 8turepr,
 ?T both, a8 well arhpurohase      prioe to ba paid to the
 ?tate for the lend. If he 8hotid decide within the 8iZt7
‘dar period to purohaae #ihe lard and file hi8 applioetion for
 a surrey with the DountpSUrvuyor,    why should he not then
 be plaoed In the.eam8 poaitlon   es the original appl.toant. We
 oan 8ee no roa8on for roqulring the oooupant to return field
 note8 to the Land Qriioe within a 8horter period of time than
 that required of the original apglioant.     The argument edvanoed
 by you 18 that if thi8 OozWXUot&in    iS nOti plaoed on the
 8tafUte, it would allow fhe.oooupaBt to .deprlre the original
 applfoant of hi8 right to purohase the lend. But woh i8
 sot the neoeseary remelt. Let u8 say, f'aF exqle,       that th8
 rrlginal epplioant.has illed his epplloetiQn with th8 OoWty
 mrvsycr on runuary 18t. Under tha 8tatrtte the -original
 spplioant muat have the field note8 retqrmd     to the LaBd of-
 Floe wIthin lg0 dsys or,May lat. Let Us SUDi?Oaa thn*, *ha
                                                                            25i

                                                                  : .. i   .gq




Hon. E6scom C.iles,May 1, 1939, Page 5



surveyor issues citatior and fixes AI;:.%15th as the date
for a survey and further suppose that the occupant Is not
served with citation until Yaroh 15th. Under these oondi-
tions, as provided by the etatute, the occupant would hare
60 days rrom March 15th, or until May 15th. to hare the land
surveyed on his applloatlon, whereas the original applioant
must have the field notes in the Land offiC8 by May let. We
five this example to show that it la untenable to argue
that the oacupant has only 00 day8 within whioh to file f181dB
notes in the Land 0irioe ln or&r to prevent hir fro- inter-
ierlng with the rights or theoriginal applleanti The es
enqple-may b8 8o8ewhet eztreae, but it 18 pollslble tender th8,
8tatUt.e. 8iBOS EO tfre l=t   18 6Ot iOr 8eNiUe Of th8dttitiOit
or for a 6uNey, eraopt that the field note8 musit be returned.
to &he Land orriae dthin 120 d8y8,
           The 8tatnte, after 8tetiBg what the~oooupent lai
required to do, fartlmr provides  that    by 6ohg oertt&i aqtg,
he shall "th8raapOB fir hi8 right to puruheee a8 heretiu,,ye-
Tided*. What is m&Wit br the wOrda, 'right TV pumhabe 2x8,
herelh provided*? We believe that      it meahe -filing hi8
epplloetion with the oounty 88rveyor nlfMn.60 daya fxw &he
date that he ia 8eIWd with a aitatian:       &.opinion i?o.O+CjS
by thl8 Department; dated ltareh 6# %999, w.tmld that the         ~'             .~
riling 0r an eppli~atton for a~nyreywlt&tbA~OMfj            8~pvayr+-
iires-thc-right to purohase br taHag the aabeeqaent'atepa
reqalmd by the statute. Bee, dlSa, *lgkton v* Etai& fun-.
pttbll8hed opfnlon of the 3rd Ootlrf of Olrll Appeal8 aa
A?rll '26, lOSO).

          xt is our opinion; thsrofom,  that the OW.3UpMt 18
not requirea to file fieia not88 In t&4 Iand Offloe wlthfn 60
day8 from th8 date oitation 18 8ensd upen him.

          The next oon6trnotloB, that 18 that the tfeld note8
mu8t be returned within 120 d8y8 from the date the epplioetion
is filed by the original eppliaant, 18 not, in Ouropinion,
aorreot. In the rirt3t place, me oen 800 ILQ reason, a8 alreeay
stated, why the oocupant 8hOuld here less time to file field
notes In the Land Off108 than th.at given to the original appli-
oant. The occupant haa, e8 alr'kedy evresaed by U8, 60 day8
after the service 0r oltetlon In whlo.$ to rile an application
ror a surrey. Ii the original appiioant 18 given 120 day8
after the date of the tiling of the epplioation with the 8tlrTeyor
to ffi8 rieia notes in th8~Land orfiee, we 898 no reason w4
the 8~~3nelength of tine should not be given to the oooupant.
Hon. Easoom Giles, Kay 1, 1939, Pace 6



In short, it Gppears to be the Intention of th8 stetute that
the applicant to purchase is all=aed 120 days from the dete or
the filing Or his application within which to rii8 field natea
in the Land Office.
          i;'e
             b8lfeY8 thet the third construction, that is, tha
field notes must be filed in the Land Office within 120 day8
rrom the date the oocupant riles MS appllostlon, 18 the oorreot
one. Our reasons for this view have already been expreesed.
            If, however, we are mistaken in holdlnp.that the
oooupant he8 120 day8 rrom the date of the ruing      or hi8 eppli-
oetion within whloh to 1lle field note8 In th& Lwxd Qtiioe, then
we a6k what 18 the time llmlt?      U the time llult 18 not 180
day8 icoln either the date of the epplloetion,by the orlglnel       1
applloaat or thd date of the flllug OS the oooupant'4 4pplleaflon,
and If we er8 oorreot In our oontenttonthet      the 60 d4~~8rl4d
18 only the time limit ror flllng the 8ppll48tlon, anilnot th6
return   or the Slela note8 to th6 Land gffloe, tlmn th6 8tatqte
doe8 Bot fix W     time limit wh8tever tor the retu.rB at field    l

no tes    to   th e .OSflee. fn 8uoh oace, the foorth'aorurtruation
                      Lend

would be the proper oonrtruotion, that 18      thqfleld @ok8 taey
be filed within a reesoMb~4 time after o~t48lon 18 8erred
upon the OoougeBt. Thl8 oonrrtruotlon 18 boine out by the reoent
Wkpubll8h4d daol8lon Or the 8rd 00~1% 0?+0lvir Ap agil8 in 8hO
ea8e of Crlghtony. State, mmdered dn April Bd, foso, : PI that
aa8e the oourt had tier      oorulderation th8 que?tlon.Ot the tlae
for tlllng lu the L8n&~~fflae the field netea.onder aa a$ l$.eetioB
                                                                 1
$0 lee84 under SeOblOn’S of the 88me A4t under 44Wld4ra 14a.
g~;p~Bdoea       not 8tete Aha time within whloh-fieldnotes atmb    .'
                                  Md4 that the
             The eotttetttlon 11(18             plW181OtUt oi
8eotlon i OS the eat pertainln& to the purohase     of land, whleh
require8   flsld n4~48 to be filed wlthln 120 dq8 from the date
~Ae&~llaatlon wa8 illed with the oouuty 8urvemr. rrhottld
          The oour't, however, rejeoted this OeBteBtiOB4Bd held
that ;iBOe 848tiOB 8 or.the 6Ot We8 8ibBt With XVtOWOe t0
thei time of flllBg field note8 in th4~Iand Offioe, th6 proviclio~8
of Seotlon 6 would not be read into Seotlcm 8. The omrt 8eidr         _
              Wile   moh oan ba eald from the 8tandpofnt   of
         policy In euppoti or Orlghtonf8 third oontentlon.to the
         effect that the 120-day pr4vlelon-in Seo. 6 should be
         read into Sea. 8 of the 1931 Act, vm do not find 8By
         warrant ror suoh oonstruc&n   in the ALot Itnell, whloh
         expresser the legl8letlve intent. All 8tetOa la Short
         v’. Carter, ebovet
 ~lon.I!awom Glle?, 1-ey 1, 1929, i.sro7


           *Thus It is zi2psrenttbzt the ik?tis a aom-
      prehennivu sktute, cuthorizing the sale end the
      leesInE for alnemls of till unsold publia sahool
      land bott eurvayed snd unsurveyed, and presarlblng
      the te.ms and aondltjons of sales and leases. It.
      is a atatuta aomFlete in itself, eroept that by
      refsrenoe it incorporates soae of the pravisione
      of the Revised Civil Itstutea.'
           *The om.iaolon in Seo. 8 of a tlao linit in whlsh
      to f%lo ilsld notea in tho Laa6 Off100 8nd it8 a-
      oltml~n In Seo. 6 cannot be lntorpret8d a8 otlmr
      thoa uollberat8.   It ir h0ral.y to bo aoM6lvo4 that
      in a matter  of thin hportaneo the legislattuu would
      have left it0 intontlan  to 8uraioe 0s ooa~ootu~o
      when it would hato been M a&p10 to lnoludo a &
      imt   .a 2300. 8, ii it8 porpo80 h0d b0m to do 80.
      *b8ent a 8takd,t%m8 -for rUti     the.rieId not08 -tha
      goaord Tdo 18 that.8 raa8omblo tiae undm eli the
      olxvmwtanoosof tho partloular oaae will be impl10d.~
           We are not lntenU%ng to hold that Seation 6 6008 not
rir  a timr malt fbr the ru*           or tield aok    im tilt0 und
OHleo, but merely 8tate thot if we are wrong in our eon-
8tTUOtiCM that   the     oooupant  h88 120 day8 fmathe    da* of tha
fan     Of hi8 applio8tion,       wh%oh appl%OiIti~-~8t   be ffi@d
rlthln 60 day8 fx'omthe dato or tho 8it8tiOrA, than t&or the
r\rle8t0t8d illthe,0880 Of Crightoa t. 8tot0, it %8 Otiy 1
qtle8tiOa of whothar the ffleld note8 are $ilotl in the land
Oftloo within a ro86onabletlmo aftor tiling by tho oooupaat
or applloatlon for a marvoy.
          fn tho oitaation wlth whlah yen am ooafrontrd,
moo 8tato that  tbo iield llOh8 wore ril0d ia the Lula Offlae
within w5 day8 rma tho bate the oitatSon   ~88 8ervul upon th8
ooonp8nt. Thl8, then, mot8 the raqulremeat8 0r 0~ opialoa,
a8 Pet oat abtme, if the ooaupant ille8 hi8 applloation with
the anneyeT wlthin 8irt.y dayo of the date tbst eftation m8
oorved upon hh.

          In view or whet we #ii-&mid and al80 in view or
the deol8lon in the oaae of Orlghton v. State, it l8 not
necessary for us to hold whet&or field n&es must bo illed
within 120 day8 from the dsto OS the 8ppliOlatiOSl of the oboa-
pant. tie are leaving that quoetion undatermined.    We are
merely holdinp that ii the rield notes am rued by the OOOU-
pant within 120 day8 rrtm the ad0 oi the filing 0r h;l8
Era. Zssconi Ciles, Key 1, 1939, itfe 8
                            W...,~,.


fAp$liChtiOIi,     they are flle5 xlthln suf:lclentthe.

         In this opinion, WQ are not, of ooufsa,attempting
to pa8s upon the ~ueetion ae to Aother the oooupzat xentloned
by you Is entitled to aeoura e         loaae In prefarenoa to tk~
orl&xal a~plloant. There ore           feat ques%lone to be dotenalnad,
auah as whether the tire& 18 in        thu enoloeura of the oocupant
olaimlng it, whothor the olair         18 in good faith, or whether
tho land %R 000qpfod 88 a &U           by hh, Or whothor ha &8
'$roporly ntSUM6       to th0   ?h8t   ~#iOUAt   th0 8W 8dvanood
ior    oitatloa.

                                          Your0 very arally